Citation Nr: 1444676	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  05-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee with chondromalacia.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 20, 2010. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision in which the Regional Office (RO), inter alia, denied the Veteran's claims for increased ratings for arthritis of both knees with bilateral chondromalacia. 

In January 2005, the RO partially granted the Veteran's claims for an increased rating and assigned a 30 percent rating for left knee arthritis and a 10 percent rating for right knee arthritis, both effective November 5, 2002.  

In October 2008, the Board remanded the instant matters for additional development and adjudication. 

In February 2012, the Veteran testified before the undersigned at a Videoconference hearing.  A transcript of that proceeding has been associated with the claims file. 

In May 2012, the Board again remanded the instant matters to the Appeals Management Center (AMC) for additional development and adjudication.  

In a December 2012 rating decision, the AMC awarded a separate 20 percent rating for right knee instability, effective June 18, 2012.  Entitlement to TDIU was also granted, effective August 20, 2010.  

In an August 2013 decision, the Board, inter alia, denied the claims for a rating in excess of 10 percent for arthritis of the right knee with chondromalacia, and a TDIU rating prior to August 20, 2010.  The Veteran appealed that decision to the Court.  

Pursuant to a Joint Motion for Partial Remand, the Court, in an April 2014 Order, vacated the August 2013 decision, but only to that the Board denied (1) a rating in excess of 10 percent for arthritis of the right knee with chondromalacia; and (2) a TDIU rating prior to August 20, 2010, and remanded the appeal to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand (JMR) granted by the Court's April 2014 order, the parties agreed that a remand was required in order for the Board to discuss whether a June 2012 VA knee examination complied with its May 2012 remand order.  

Specifically, in May 2012, the Board remanded the Veteran's claim pertaining to the right knee to obtain a VA examination which, in part, addressed additional functional limitation of the right knee with flare-ups. See BVA Remand Directives, p. 7.  The parties agreed that although the June 2012 VA examiner reported flare-ups in the right knee, the examiner did not comment on the functional impact of the flare-ups in the examination report.  

Lastly, with respect to the issue of entitlement to a TDIU rating for the period prior to August 20, 2010, the parties agreed that this issue was inextricably intertwined with the other claim on appeal. See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who examined the Veteran in June 2012 (or another appropriate examiner if unavailable) for a supplemental opinion.  If the examiner needs to examine the Veteran again, or obtain additional studies, these actions should be completed before the final opinion.  The claims folder must be reviewed by the examiner. 

The examiner must express an opinion concerning whether there would be additional limits on functional ability during flare-ups of the right knee (as described in the June 2012 VA examination report), and, to the extent possible, provide an assessment of the functional impairment during flare-ups.  If feasible, assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

2. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC should then readjudicate the Veteran's claims for entitlement an evaluation in excess of 10 percent for right knee arthritis with chondromalacia and entitlement to a TDIU for the period prior to August 20, 2010.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



